Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 1 of 20 PagelD 5383

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

PAOLA CANAS, LINA POSADA,
JESSICA BURCIAGA, JAIME
EDMONDSON, and ROSIE JONES,
Plaintiffs,
Vv. Case No.: 3:16-cv-00393-TJC-JRK
FLASH DANCERS, INC. d/b/a
FLASH DANCERS, and MICHAEL
TOMKOVICH, ~

Defendants,

 

BROOKE TAYLOR a/k/a BROOKE
JOHNSON, LAURIE ANN YOUNG,
MALU LUND, SARA UNDERWOOD,
and JAMIE EASON a/k/a JAIME
MIDDLETON,

Plaintiffs,
Vv. Case No.: 3:16-cv-00394-TJC-JRIK
M.T. PRODUCTIONS IN JACKSONVILLE,
INC., d/b/a THEE OFFICERS CLUB,
and MICHAEL TOMKOVICH,

Defendants,
/

 

DEFENDANTS FLASH DANCERS, INC. AND M.T. PRODUCTIONS IN
JACKSONVILE, INC.””S MEMORANDUM OF LAW
IN OPPOSITION TO PLAINTIFFS’ MOTION FOR FEES AND COSTS

 

Defendants Flash Dancers, Inc. and M.T. Productions in Jacksonville, Inc. (collectively
Defendants”), pursuant to Local Rule 3.01(b) and Fed. R. Civ. P. 54(d)(2), hereby respond to

Plaintiffs’ Motion for Fees and Costs. (Doc. 119). The Motion for Fees and Costs should be
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 2 of 20 PagelD 5384

denied for the reasons stated herein. !
MEMORANDUM OF LAW
I, INTRODUCTION

Plaintiffs seek fees and costs on the premise that this case is an “exceptional” case under
Section 35(a) of the Lanham Act (15 U.S.C. §1117). According to Plaintiffs, this case has two
basic features that make it exceptional: 1) Defendants’ litigation positions were allegedly weak,
while Plaintiffs’ were strong and 2) Defendants refused to consummate a settlement, then had the
audacity to take Plaintiffs to trial. Plaintiffs’ arguments fail to carry the day.

With regard to the claimed weakness of Defendants’ case, Plaintiffs rely almost
exclusively on the fact that the court granted judgment as a matter law to them, and against
Defendants, on Plaintiffs’ Florida law misappropriation claims. The strength of Plaintiffs’ state
law claims is immaterial to whether they had exceptionally strong Lanham Act claims, because
Plaintiffs’ entitlement to fees arises exclusively under the Lanham Act. Focusing on the relative
strength of the parties’ Lanham Act litigating positions, Defendants plainly had the upper hand.
The core of Plaintiffs’ case—expert testimony regarding consumer deception—was exposed at
trial for the farce that it always was. After considering the evidence, the jury awarded only
nominal damages to Plaintiffs under the Lanham Act, failing to find grounds supporting an
award of actual damages. Likewise, the jury found that the Defendants’ use of Plaintiffs’ images

was not willful or deliberate and that an award of profits was not otherwise warranted, *

 

i Contemporaneous with filing this memorandum of law, Defendants have filed a motion to stay

consideration of Plaintiffs’ Motion for Fees and Costs pending resolution of Defendants’ Rule 50 motion and to
allow Defendants to make an evidentiary submission in opposition to the amount of fees and costs sought by
Plaintiffs if the Court determines Plaintiffs are entitled to such relief. If Defendants’ motion for judgment as a
matter of law is granted as to Plaintiffs’ Lanham Act claims, the Motion for Fees and Costs can be denied as moot.
2 Although outside the scope of Plaintiffs’ Lanham Act claims, it bears noting in the context of Plaintiffs’
arguments, that Plaintiffs also jettisoned overly aggressive state FDUTPA and punitive damages claims against
Defendants and did not prevail at trial on their state unjust enrichment claims. They also dropped their Lanham Act

2
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 3 of 20 PagelD 5385

As for the failed voluntary resolution of this matter and the subsequent litigation, this,
too, is insufficient to transform this case into an exceptional one. There was nothing nefarious
about the parties’ inability to close on the settlement they thought they had reached. Plaintiffs
moved this court to enforce the putative settlement agreement, which also purported to dispose
of claims in other cases, arguing that Defendants’ insurer tried to change the terms of the deal
after it was accepted. (Doc. 55 at p. 11) This court found, however, that there was simply a
failure of mutual assent preventing the formation of an enforceable agreement. (Doc, 58)
Defendants’ subsequent insistence that Plaintiffs meet their burden of proof, and the specific
manner in which they defended the case, hardly casts this case as exceptional. This is particularly
true given that during the run-up to trial, various district courts, including this one, were granting
summary judgment to defendants on Lanham Act claims brought by some of the same plaintiffs
from this case because their evidence, which was virtually identical to that relied on in this
matter, failed to support false advertising or endorsement claims.?

In short, although Plaintiffs have prevailed on their Lanham Act claims, at least as of the
filing of this memorandum, they did so only “nominally.” And, if anything, it was Plaintiffs’

pie-in-the-sky view of their case, which failed to materialize at trial, that pushed this matter to

the lengths to which it was taken.

 

claims against Defendants’ principal (Michael Tomkovich) at trial in the face of the court entering judgment in
Tomkovich’ s favor,

3 See, e.g., Edmondson v, 2001 Live, 2019 U.S, Dist. LEXIS 41028 (M.D. Fla. Jan. 15, 2019); Toth v, 59
Murray Enters., 2019 U.S. Dist. LEXIS 1355 (S.D.N.Y. Jan. 3, 2019); Gibson v. SCE Grp., Inc., No. 15 Civ. 08168
(ER), 2019 U.S, Dist. LEXIS 119325 (S.D.N.Y. July 17, 2019).

3
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 4 of 20 PagelD 5386

I, ARGUMENT
A. The Applicable Statute and the Octane Fitness Test
A prevailing party may recover reasonable fees and costs under Section 35(a) of the
Lanham Act in “exceptional cases.” 15 U.S.C. §1117(a). Interpreting language in the Patent Act
that is identical to the Lanham Act’s attorney’s fee provision, the Supreme Court explained:
[A]n exceptional case is simply one that stands out from others with
respect to the substantive strength of a party’s litigating position
(considering both the governing law and the facts of the case) or the
unreasonable manner in which the case was litigated. District courts
may determine whether a case is “exceptional” in the case-by-case
exercise of their discretion, considering the totality of the
circumstances, As in the comparable context of the Copyright Act,
there is no precise rule or formula for making these determinations,
but instead equitable discretion should be exercised in light of the
considerations we have identified.

Octane Fitness, LLC vy, ICON Health and Fitness, Inc., 572 U.S. 545, 554 (2014) (Gnternal

quotation omitted).

In Octane Fitness, the Court also endorsed several non-exclusive factors district courts
may consider in determining whether a particular case is exceptional, including “frivolousness,
motivation, objective unreasonableness (both in the factual and legal components of the case)
and the need in particular circumstances to advance considerations of compensation and
deterrence.” Jd, atn.6. The United States Court of Appeals for the Eleventh Circuit, like many
other circuit courts, has adopted and applied the Octane Fitness analysis to fee claims made

under the Lanham Act. Tobinick vy. Novella, 884 F.3d 11 10, 1117-18 (11th Cir. 2018).

B. The Poor Quality of Plaintiffs’ Litigating Position and the Reasonableness of
Defendants’ Position

Plaintiffs are not entitled to fees on the strength of their substantive Lanham Act
positions. Plaintiffs’ arguments regarding the strength of their litigation position relative to
Defendants’ is at once both strange and misguided. First, Plaintiffs argue that their Lanham Act

4
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 5 of 20 PagelD 5387

position was strong and Defendants’ weak because Plaintiffs prevailed as a matter of law on
their state law misappropriation claims. Attempting to drive their request for attorneys’ fees
with the merits of their Florida law misappropriation claims, Plaintiffs go as far as to classify
their entire case as a “strict liability matter,” which is an obvious mischaracterization of their
Lanham Act claims, (Doc. 119 at p. 5)

The quality of Plaintiffs’ state law claims has nothing to do with the strength of their
Lanham Act claims. The Florida misappropriation and Lanham Act claims require completely
different elements of proof and vindicate totally different interests. CfFLA. STAT. § 540.08 to
15 U.S.C. § 1125(a) and Jury Instructions 7-8. (Doc. 98) Section 540.08, Florida Statutes and its
common law analogue, simply protect all persons from the use of their likeness or name for
commercial purposes without their consent. By its terms, the Florida misappropriation act does
not protect consumers or business competitor against unfair trade practices, See FLA. STAT.
§540.08.4

By contrast, Plaintiffs’ Section 43(a) false advertising and endorsement claims
collectively require showings of a protectable interest in one’s image—a sort of common law
copyright—-and different manifestations of consumer confusion and deception, See, e.g.,
Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Johnson &
Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir. 2002)
(identifying elements of a Lanham Act false advertising claim); and Tana v. Dantanna’s, 611
F.3d 767, 773-75 (11th Cir. 2010) (outlining elements of false endorsement claim). Section

43(a) of the Lanham Act “was intended .. . to protect consumers and competitors against all

 

4 Defendants further dispute that Plaintiffs’ Florida misappropriation case was strong. As explained at greater
length in their Motion for Judgment as a Matter of Law, there was no direct evidence at trial indicating that it was an
employee or agent of Defendants who used Plaintiffs’ images in the offending Facebook posts. (See Doc. 124 at §II.
C.).
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 6 of 20 PagelID 5388

forms of misdescription or misrepresentation of products and services in commerce.” Yameta Co,
y. Capitol Records, Inc., 279 F, Supp. 582, 586 (S.D.N.Y. 1968), inj. vacated and remanded for
Jurther hearing, 393 F.2d 91 (2d Cir. 1968); it was not passed simply to make sure that no citizen
had their likeness used for commercial purposes without consent.

And then, there is the fact that neither Section 35(a) of the Lanham Act (15 U.S.C.
§1117), nor the Supreme Court’s ruling in Octane Fitness, contemplate an award of attorney’s
fees where a plaintiff prevails on a claim under that Act that is weak and on a stronger state law
claim running parallel to it. Hence, the alleged strength, as well as the outcome, of Plaintiffs’
Florida misappropriation claims is meaningless to the Octane Fitness analysis and Plaintiffs’
entitlement to attorney’s fees under the Lanham Act.°

Second, Plaintiffs argue that their Lanham Act claims were strong, and Defendants’
opposition to them weak, because Plaintiffs hired a confusion expert (Martin Buncher) to
conduct an expensive consumer study and because Defendants did not depose him or offer a
rebuttal expert. Although the amount of money Plaintiffs spent on Buncher is certainly of
questionable value, Plaintiffs had no choice but to hire some consumer survey expert, inasmuch
as they had to prove consumer confusion and deception but had no other extrinsic evidence of
actual or likely confusion.® If anything, the fact that Plaintiffs relied upon a retained expert to
prove their Lanham Act claims indicates that those claims were inherently more attenuated than
ones based on actual consumer confusion (i.e., those grounded upon an actual patron of the
Defendants’ clubs coming forward and attesting to being confused or misled by the ads at issue).

Additionally, contrary to Plaintiffs’ assertion, not taking Buncher’s deposition tells this

 

5 The undersigned cannot locate a single case that supports the idea that a strong state law claim that is

collateral to a Lanham Act claim is relevant in assessing a party’s litigation position under the Octane Fitness test.
6 See, Hickson Corp., 357 F.3d at 1261; see also Edmondson, 2019 U.S, Dist. LEXIS 41028, at *14; see also
Toth, 2019 U.S, Dist. LEXIS 1355, at *14-15.
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 7 of 20 PagelD 5389

court nothing about Defendants’ evaluation of Plaintiffs’ claims or their own defenses.
Defendants had Buncher’s Rule 26 report, which was more than sufficient to inform them of his
opinions and the grounds upon which he was likely to be impeachable at trial. Defendants also
had rulings from other district courts either excluding or sharply criticizing Buncher’s work in
identical cases, some involving Plaintiffs from this matter, which allowed counsel to be
sufficiently prepared to address his trial testimony, without taking an expensive deposition. See,
generally Edmondson, 2019 U.S, Dist. LEXIS 41028; Toth, 2019 U.S. Dist. LEXIS 1355.

As for not disclosing or presenting a rebuttal expert on confusion, it would seem a tall
task for any defendant to persuasively disprove confusion through surveys. Plus, it is not
Defendants’ burden to show a lack of confusion at trial; it is Plaintiffs’ burden to prove it existed.
As such, attempting to prevail in this matter by attacking Plaintiffs’ experts was a perfectly
reasonable strategy, especially given the difficulty the experts had experienced in other related
cases. If anything, not taking extensive expert depositions actually saved Plaintiffs money.

Taking a more methodical look at the relative strength of the Parties’ substantive Lanham
Act litigation positions, it is obvious Plaintiffs’ case was far from exceptional. In Defendants’
Motion for Judgment as a Matter of Law (Doc. 124), which they adopt here by reference,
Defendants have identified in detail multiple evidentiary gaps in Plaintiffs’ Lanham Act claims.’
These elemental defects in Plaintiffs’ Lanham Act claims also demonstrate why it was Plaintiffs’
false advertising and endorsement case that was weak. To summarize:

e Plaintiffs inarguably had no proof that any actual consumers of Defendants’ clubs

were misled by the use of Plaintiffs’ images; (Doc. 124 at pp. 5-7)

 

? Even if the Court denies Defendants’ Motion for Judgment as a Matter of Law before ruling on Plaintiffs’
motion for fees, the arguments asserted in the Rule 50 motion remain persuasive as to why this was not an
exceptional plaintiffs’ case.
ee
i

Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 8 of 20 PagelD 5390

e Plaintiffs’ expert testimony regarding likely consumer deception or confusion, as

well as of consumer purchasing decisions, was blatantly flawed in that:

OQ

Buncher, the expert who delivered the testimony, made repeated, material
misrepresentations to the jury regarding the nature of the surveys underlying
his testimony; (/d. at pp. 7-10)

The surveys supporting Buncher’s testimony did not test likely consumers of
the Defendants’ goods and services; (/d.)

The surveys did not test seven of the nine images at issue in this case; (Ud. at
pp. 12-14)

Buncher’s survey questions were facially defective, as identified by other
courts that considered them; (/d. at pp. 11-12) and

The surveys lacked other indicia of reliability, such as the use of a control

group, Ud. at pp. 10-11)

The fact that Buncher’s testimony of consumer deception was so faulty is arguably

sufficient, standing alone, to defeat Plaintiffs’ fees claim. As noted above, Buncher’s survey did

not test consumers of Defendants’ goods and services, which, at a minimum so weakened

Plaintiffs’ Lanham Act claims that attorneys’ fees cannot be awarded here.

Of equal importance in judging the strength of Plaintiffs’ Lanham Act claims, it is

manifest that Buncher mischaracterized the survey he conducted to gauge consumer deception by

testifying that it was given to consumers that had been to gentlemen’s clubs within the last two

years and largely focused on 20-40 year-olds, (See Doc. 124, pp. 7-9). This was not true. The

fact that Buncher so flagrantly misrepresented the nature of his survey to the jury, while being

led by Plaintiffs’ counsel on direct examination, makes it appear that Plaintiffs were trying to
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 9 of 20 PagelID 5391

cover up a major, known infirmity in their case.* The only other viable explanation for why, and
how, both Buncher and Plaintiffs’ counsel so plainly misrepresented the consumer survey—one
of Plaintiffs’ most important single pieces of evidence—is that both forgot what Buncher
actually did to test consumer confusion and both failed to look at his full report before putting
Buncher on the stand, under oath, at trial, in federal district court. For these reasons, it is
Plaintiffs’ Lanham Act case that appears to have been frivolous, or at least highly suspect.

Of course, the jury verdicts confirm that, on the merits, Plaintiffs’ Lanham Act claims
were anything but exceptional. Plaintiffs made a feeble attempt to establish an entitlement to lost
profits as a form of Lanham Act damages, which was roundly rejected. Specifically, the jury
found no willful or deliberate violation of the Act warranting such damages. (Docs. 99-107)
Similarly, the jury shot down Plaintiffs on their request for actual damages under the Lanham
Act. (/d.) In the final analysis, the jury awarded $75,000 total to nine Plaintiffs (less than
$8,500 per Plaintiff on average) in “nominal” damages under the Lanham Act—a fantastically
unexceptional outcome for a fantastically unexceptional set of claims. (/d.)

C. The Manner in which the Case Was Litigated

Plaintiffs also argue that they are entitled to fees because Defendants litigated in an

unreasonable manner. This is untrue, and the few examples of Defendants’ tactics to which

Plaintiffs point fall far short of meeting the “exceptional case” standard in any event.

 

8 Interestingly, Buncher, much to the Court’s dismay, testified at trial without the benefit of having his full

report with him (Testimony of Martin Buncher, Ex. A, 95:4-18), and, on the eve of trial, Plaintiffs’ counsel
intentionally purged the version of Buncher’s report that they marked as a possible exhibit for trial of “1,000 pages”,
presumably including a copy of the survey underlying his opinions and the respondent demographic data, (See time
keeping entry of Linda Davila on 7/19/19, Ex.1 to Ex C, Motion for Fees (Doc. 119-3, p. 23 of 24)), These acts
suggest a concerted effort to keep Buncher’s survey out of the spotlight, so he and Plaintiffs’ counsel could try to
mischaracterize it at trial.
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 10 of 20 PagelID 5392

1. Defendants’ Response to the Cease and Desist Letters

Plaintiffs point to the fact that Defendants putatively ignored Plaintiffs’ cease and desist
letters as an example of Defendants’ unreasonableness. Defendants did not ignore Plaintiffs’
cease and desist letters. Michael Tomkovich, Defendants’ controlling officer, testified at trial
that, upon receiving cease and desist letters from Plaintiffs’ counsel he “complied, [to] the best
of [his] ability” (Testimony of Michael Tomkovich, Vol. 2, Ex. B, 21:4-11) by:

e Terminating Shawn Hopper, the independent contractor whom he believed was
responsible for the allegedly improper Facebook posts that led to the cease and
desist letters; (Testimony of Michael Tomkovich, Vol. 1, Ex. C, 42:15-43:1)

e Conferring with his attorney about what to do in response to the letters; (Ex. B,
21:12-16) and

e Following advice of counsel, hiring a computer consultant to take down the
allegedly offending images. Ud, 22:10-19)

This hardly amounts to ignoring the cease and desist letters. If Plaintiffs were uncertain
about Defendants’ in-kind response to their letters, all they needed to do was go on the relevant
Facebook pages and look for their images. That Defendants did not rush to cut Plaintiffs checks
for the exorbitant sums they demanded in the cease and desist letters is hardly unreasonable,
especially in light of the Lanham Act damages the jury awarded to Plaintiffs, which were in
amounts far, far less than what Plaintiffs demanded in their letters,

2. Failed Settlement Efforts

Plaintiffs argue that Defendants’ insurer’s failure to settle Plaintiffs’ claims at a

mediation in June 2017, at which a related case was settled by another insurer, is indicative of an

unreasonable approach to litigation that makes this case exceptional. Plaintiffs then complain

10
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 11 of 20 PagelID 5393

that the collapse of a broad, multi-case settlement that included the Lanham Act claims asserted
in this case is also evidence of unreasonable litigation tactics by Defendants. Both assertions
hardly warrant discussion.

In terms of the mediation of various consolidated cases in June 2017, some claims (those
against a club called White’s Place) were settled, some (those asserted in this case) were not.
There is no evidence that Defendants or their insurer mediated in bad faith—just a bald assertion
that Defendants’ insurer refused to participate in what Plaintiffs describe as “meaningful
discussions.” There was nothing filed by the Plaintiffs or the mediator contemporaneous with
the mediation that suggests anyone associated with the Defendants acted improperly, either at
mediation or by not settling. Defendants’ insurer simply did not share the same view of
Plaintiffs’ case as its unaffiliated counterpart and, thus, this case was not resolved.

As for the subsequent failed global settlement, which included the claims asserted in this
case, this court determined that the settlement failed, not because of Defendants’ bad faith
litigation tactics, but because there was no meeting of the minds between the parties on essential
terms of the putative agreement. (Doc. 58) In other words, notwithstanding the accusations
Plaintiffs made about Defendants and their insurer in support of Plaintiffs’ motion to enforce the
putative global settlement, which they have repeated here, this court implicitly determined that
there was no trickery or impropriety associated with the failure of the global settlement. The
court found the parties simply miscommunicated, such that there was no assent to the alleged
settlement agreement. (/d.) If the court believed Defendants had acted in bad faith in refusing to
go forward with the parties’ alleged settlement, presumably it would have enforced the alleged
agreement. This event is, therefore, a dead letter and not evidence of improper litigation tactics

warranting the shifting of fees under Octane Fitness.

11
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 12 of 20 PagelD 5394

3. The Refusal to Stipulate to the Authenticity of Plaintiffs’ Posted Images

 

Plaintiffs finally point to a claimed reversal of course on a simple stipulation to the
“foundation” of Plaintiffs’ images as evidence of unreasonable litigation tactics, Plaintiffs’
litigation skin cannot possibly be so thin as to believe this is an unreasonable tactic warranting
the shifting of fees. Moreover, the lack of an authenticity stipulation for Plaintiffs’ images did
not impact its admissibility at trial or lead to the presentation of a single additional witness. It
was a total non-event. Again, this is hardly the type of thing that any reasonable person would
think warrants the shifting of over $300,000 in fees to the allegedly offending party. Cf Te-Ta-
Ma Truth Foundation-Family of URL, Inc. v. World Church of the Creator, 323 F.3d 248, 264
(7th Cir, 2004) (discussing example of oppressive litigation tactics, including threats of physical
violence and ignoring injunctions, that warrants fees under Lanham Act and explaining
‘playing hard—by the rules—cannot suffice to make a case exceptional under § 1117(a).”).

Finally, on a general note, Defendants’ refusal to settle and their insistence on putting
Plaintiffs to their proof must be viewed in the context of the complex of cases asserted by
Plaintiffs against gentlemen’s clubs across the country. This is, unfortunately, not a single,
stand-alone case, but one of many related disputes, Accordingly, the results of other cases
legitimately affected the defense of this case. More concretely, Defendants prepared this case for
trial against the backdrop of at least three district courts granting summary judgment in favor of
defendants in virtually identical Lanham Act cases, featuring claims by the some of the same
Plaintiffs from this case. See n. 3, supra, In some of these related cases, the courts criticized the
work of, or struck, the same experts Plaintiffs were using in this case. See, e.g., Edmondson,
2019 U.S. Dist. LEXIS 41028; Toth, 2019 U.S. Dist. LEXIS 1355, The litigation and resulting

rulings in these companion cases provided legal and factual grounds for a solid defense in the

12
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 13 of 20 PageID 5395

absence of depositions and also provided more than a reasonable substantive basis on which to
persist against Plaintiffs’ hefty demands in this case.

For the foregoing reasons, Plaintiffs have failed to show that the discretionary Octane
Fitness factors support an award of fees and costs to Plaintiffs in this case under Section 35(a) of
the Lanham Act.

D. The Claimed Amount of Plaintiffs’ Fees and Costs

By motion filed contemporaneously with this memorandum of law, Defendants, pursuant
to Fed. R. Civ, P. 54(d)(2)(C), have requested the opportunity to make a separate evidentiary
submission on the appropriate value of fees and costs to be awarded to Plaintiffs if the court
determines they are entitled to such under the Lanham Act. See Lanier Constr., Inc. v. Carbone
Props. of Mobile, LLC, 253 Fed. Appx. 861 (11th Cir, 2007) (per curium); United States ex rel.
Southeast Enter. Group v. Skanska Building, Inc., 209 Fed. Appx. 880 (1 Ith Cir. 2006) (per
curium),.

There are multiple issues that must be addressed in determining the amount of Plaintiffs’
fees if the court determines they are entitled to them. By way of example only, the court will
need to assess whether:

e The rates charged by Plaintiffs’ counsel are reasonable;

e It was appropriate for four “partner” level attorneys to handle the vast majority
of the work on Plaintiffs’ case;

e The hours of Plaintiffs’ various counsel were duplicative or redundant;

e The hours spent on specific tasks were reasonable and appropriate;

e Counsel should be compensated for block billing entries on the invoices

attached to Plaintiffs’ motion; and

13
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 14 of 20 PagelID 5396

e Certain fees were incurred relative to the Lanham Act claims on which Plaintiffs
prevailed, as opposed to prosecuting claims that were dropped or which arose
under state law, for which there is no entitlement to fees.

The detailed evidentiary submissions required to address these issues, and the court’s
assessment of them, is best undertaken after the court determines the basic question of
entitlement to fees under the Lanham Act, which Defendants submit are not warranted in this
unexceptional case, It would be inefficient and unjust to require Defendants to address these
matters, including by retaining a fee expert, before their Rule 50 motion is resolved and this
court determines whether Plaintiffs are entitled to an attorney’s fee award in the first instance.

E. Plaintiffs’ Bill of Costs

Because Plaintiffs have submitted a Bill of Costs form in support of their Motion for Fees
and Costs (Doc. 119-5), which may trigger an assessment of Plaintiffs’ entitlement to costs under
28 U.S.C. § 1920 as opposed to the Lanham Act, Defendants, out of an abundance of caution,
will address the propriety of awarding the costs requested in the bill. Defendants reserve their
right to be heard further on this issue, consistent with Fed. R. Civ. P. 54 and as the court may
otherwise allow.

Under 28 U.S.C. § 1920,

A judge or clerk of any court of the United States may tax as
costs the following:

(1) Fees of the clerk and marshal;

(2) Fees for printed or electronically recorded transcripts
necessarily obtained for use in the case;

(3) Fees and disbursements for printing and witnesses;

(4) Fees for exemplification and the costs of making copies
of any materials where the copies are necessarily obtained
for use in the case;

(5) Docket fees under section 1923 of this title [28 USCS §
1923];
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 15 of 20 PagelD 5397

(6) Compensation of court appointed experts, compensation
of interpreters, and salaries, fees, expenses, and costs of
special interpretation services under section 1828 of this title
[28 USCS § 1828].

Generally, there is a presumption in favor of awarding costs to a prevailing party.
Arcadian Fertilizer, L.P. vy. MPW Indus. Servs., Inc., 249 F.3d 1293, 1296 (11th Cir. 2001). The
applicable rules do not, however, allow unfettered discretion to tax costs. See Crawford Fitting
Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 445 (1987); EEOC v, W&O, Inc., 213 F.3d 600, 620
(11th Cir. 2000), 28 U.S.C. § 1920 specifically enumerates the costs a prevailing party may
recover. Crawford Fitting, 482 U.S. at 445; See also Scelta v. Delicatessen Support Servs., Inc.,
203 F. Supp. 2d 1328, 1339 (M.D. Fla. 2002),

Although “the burden falls on the losing party to demonstrate that a cost is not taxable,
the prevailing party ‘still bears the burden of submitting a request for [costs] that [will] enable
the court to determine what [costs] were incurred and whether [the prevailing party] is entitled to
them.’” Hamilton v. Sheridan Healthcare, Inc., 2015 U.S, Dist. LEXIS 191801, at *3-*4 (S.D.
Fla. Jan. 21, 2015), report and recommendation adopted by 2015 U.S. Dist. LEXIS 191798 (S.D.
Fla, March 25, 2015), affirmed by 700 Fed. Appx. 883 (11th Cir. June 21, 2017) (citing,
Ferguson v. North Broward Hosp. Dist., 2011 U.S. Dist. LEXIS 90326, 2011 WL 3583754, at *3
(S.D. Fla. 2011) (quoting Lee v. Am, Eagle Airlines, Inc., 93 F. Supp. 2d 1322, 1335 (S.D. Fla.
2000))).

Here, Plaintiffs have sought the following costs that are nor subject to taxation:

1. Transcript Costs

Plaintiffs have sought the recovery costs in the amount of $7,349 for recorded or printed

transcripts of the depositions of the following witnesses: Messrs. Zablow; Tomkovich; and

Franclemont and Misses Jones and Posada. Of the total amount sought for the deposition
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 16 of 20 PagelID 5398

transcripts, a significant portion of the total charges ($1,214.50) were for costs outside that of the
actual copy of the transcript, such as shipping and handling, conference room rentals and
“amenities”, extra copies, production costs, and the like, These amounts are generally not
recoverable. See Hamilton v. Sheridan Healthcare, Inc.,2015 U.S. Dist. LEXIS 191801, at *10-
*11. Therefore, the court should reduce the transcript costs to $6,135.

2. Copying Costs

Plaintiffs have sought $1,874.93 for printing/copying costs. As a general rule, copies that
were obtained only for convenience of counsel, versus those actual and necessary for use in a
proceeding, are not recoverable. For example, extra copies of filed papers, correspondence, and
copies of cases are considered obtained only for convenience of counsel. Am, Home Assur. Co. v.
Phineas Corp., 18 Fla. L. Weekly Fed. D 110, 2004 U.S. Dist. LEXIS 26858 (M.D. Fla. Sept.
17, 2004). Plaintiffs’ request for copying costs cannot be granted for a few reasons.

Of the $1,874.93 sought for copies, $1,470.54 are the subject of a single FedEx Office
receipt attached to the bill of cost. (Doc. 119-5, p. 14 of 34) The copy of the FedEx receipt
appears to be have taken by a cell phone and is illegible. A large section of the receipt depicted
in the photo is folded over and cannot be read at all. The print that is visible is very small and
largely illegible. As such, Plaintiffs have not met their burden of showing that the costs subject
to this receipt are eligible for reimbursement.

Likewise, none of the copying receipts has any information relating to what the subject
copies were of or for. Thus, Plaintiffs have not established that the subject copies were of a type
for which Plaintiffs can recover costs. See, e.g., Cadle Co. v. Matos (In re Matos), 381 B.R. 394
(Bankr. M.D. Fla. 2007) (denying debtors’ request for photocopying costs under 28 USCS §

1920 because the copies were not identified with sufficient specificity to enable court to

16
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 17 of 20 PagelID 5399

determine whether the copies were necessarily obtained for use in case), Accordingly,
Defendants submit that the court should disallow all of the requested copying costs. Ata
minimum, the court should reduce the requested amount by $1,470.50 to $404.39,
3. Fees for Witnesses

Plaintiffs seek a remarkable $22,921.50 in trial witness fees. Of these, $18,918.25 are for
witness fees and subsistence and travel expenses of Plaintiffs, Plaintiffs cannot recover their
own travel and subsistence expenses simply because they were also witnesses. See, e.g., Jensen
v. Lawler, 338 F. Supp, 2d 739, 748 (S.D. Tex. 2004); Engels v. United States, 2 Cl. Ct. 166, 167
(U.S. Cl. Ct. 1983) (“courts have not generally allowed as costs a party’s travel and subsistence
expenses”) (citing Hodge v. Seiler, 558 F.2d 284, 287 (Sth Cir. 1977)); Dowdell v. City of
Apopka, 521 F. Supp. 297, 306 (M.D. Fla. 1981); Morrison v, Alleluia Cushion Co,, 73 F.R.D.
70, 71-72 (N.D. Miss. 1976); Lee National Corp. v. Kansas City Southern Industries, Inc., 50
F.R.D. 412, 413 (S.D. N.Y. 1970).

Another $3,138 is for travel (mileage) of retained experts Buncher and Chamberlin, both
of whom came to Jacksonville from outside the Middle District of Florida, In the case of a
witness from outside the district, the mileage allowance should be for only the portion of travel
that occurred within district or for the actual mileage traveled in and out of the district up to 100
miles, whichever is greater. Kemart Corp. v. Printing Arts Research Laboratories, Inc., 232
F.2d 897 (9th Cir. 1956). Accordingly, this element of Plaintiffs’ witness costs should be
disallowed or reduced to 100 miles per expert witness ($116 total).

Alternatively, all of Plaintiffs’ requests for witness mileage costs (including any relating
to Plaintiffs if they are generally allowed) should be stricken because mileage is only available if

the relevant witness travel by private vehicle. 28 U.S.C. § 1821(c)(2). Plaintiffs offered no
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 18 of 20 PagelD 5400

proof that any of the witnesses for whom mileage expenses are sought traveled to trial by a
privately owned vehicle. It is difficult to imagine that Buncher and several Plaintiffs all drove
roundtrip to Jacksonville for trial from the West Coast or Texas. Plaintiffs’ request for mileage
should be denied on these grounds, to the extent the court concludes parties can recover travel
expenses under 28 U.S.C. § 1920.

4, Other Costs

Finally, Plaintiff seeks $13,611 in “other costs.” This request links to a receipt from
“Legal Arts” attached at page 32 of Doc. 119-5. It appears that Legal Arts provided Plaintiffs
with assistance in designing demonstrative exhibits for use at trail. This type of work is
generally categorized as exemplification subject to 28 U.S.C. § 1920(4) and, thus, is only subject
to reimbursement if it is necessary for use in the case. See Crandall v. City & County of Denver,
594 F. Supp. 2d 1245, 1251 (D. Colo. 2009) (Costs for production of demonstrative exhibits and
visual aids as exemplification and copies of papers under 28 USCS § 1920(4) are not properly
taxed if information is presented in form that is redundant, does little to aid in court’s
understanding of evidence, or could have been effectively presented through less expensive
means) (citing Leggett & Platt, Inc. v. Hickory Springs Mfg. Co., 149 F.Supp.2d 394, 397 (N.D.
Il. 2001)).

In this case, there was no need whatsoever for demonstrative exhibits. Plaintiffs had
copies of the images underlying their claims and the means to project them to the jury through
standard trial technology. There were no difficult scientific or technical questions that required
intricate explanation that was assisted by illustrations, animations, or charts. To be sure, it is
difficult to remember whether any demonstratives were used at all in presenting evidence in this

case. As such, the $13,611 for Visual Arts’ work in preparing demonstratives was unnecessary

18
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 19 of 20 PagelID 5401

and not taxable.
5. Total Costs Allowable

Based on the foregoing, Defendants respectfully submit the court should award Plaintiffs
no more than $8,566.57 ($800.00 for filing and clerk fees; $766.92 for service of summons and
subpoenas; $6,135.00 for transcripts; and $864.65 in witness fees) pursuant to 28 U.S.C. § 1920,

Wi. CONCLUSION

For the reasons set forth herein, Defendants ask that Plaintiffs’ Motion for Fees and Costs
be denied. To the extent the court determines Plaintiffs are entitled to fees and costs under the
Lanham Act, Defendants request the opportunity to make an evidentiary submission relating to
the appropriate amount of any such award. Finally, to the extent the court treats Ex. E to
Plaintiffs’ Motion for Fees and Costs as a free-standing bill of costs seeking reimbursement of
expenses under 28 U.S.C, § 1920, Defendants submit that Plaintiffs should be awarded no more

than $8,566.57 subject to further reduction at the court’s discretion.

Dated: September 3, 2019 Respectfully Submitted,

/s/_ Robert R. Hearn

Robert R. Hearn, Esquire

Florida Bar No. 0067687

PHELPS DUNBAR LLP _

100 South Ashley Drive, Suite 2000
Tampa, Florida 33602-5311
Telephone: 813.472.7550
Facsimile: 813-472-7570

Email: Robert.hearn@phelps.com

 

And

Luke Lirot, Esq.

Law Offices of Luke Lirot, P.A.
2240 Bellair Road, Suite 190
Clearwater, FL 33764

19
Case 3:16-cv-00393-TJC-JRK Document 127 Filed 09/03/19 Page 20 of 20 PagelID 5402

Email: luke2@lirotlaw.com

Counsel for Defendants

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on September 3, 2019, a true copy of the foregoing was filed
electronically with the Clerk of the Court which by operation of the Court’s electronic filing system

will serve all parties registered to receive notices via CM/ECF for this case.

/s/ Robert R. Hearn

 

Attorney

20
PD,26852874.1
